1    Kathleen C. Jeffries (State Bar No. 110362)
     kjeffries@scopelitis.com
2    SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, LLP
     2 North Lake Avenue, Suite 560
3    Pasadena, California 91101
     Telephone: (626) 795-4700
4    Facsimile: (626) 795-4790
5    Attorneys for Defendant
     YRC WORLDWIDE, INC. dba YRC FREIGHT
6
     David B. Potter (State Bar No. 85813)
7    dpotter@acplaw.com
     ARRACHE & POTTER
8    P.O. Box 10809
     Bakersfield, California 93389-0809
9    Telephone: (661) 328-1800
     Facsimile: (661) 328-0380
10
     Attorneys for Plaintiff
11   JONES-WALBAUM CORPORATION dba AMERICAN BUSINESS MACHINES
12

13                          UNITED STATES DISTRICT COURT
14                         EASTERN DISTRICT OF CALIFORNIA
15   JONES-WALBAUM CORPORATION,              )   Case No. 1:18−CV−01334−JLT
     a California corporation, doing         )
16   business as AMERICAN BUSINESS           )
     MACHINES,                               )   STIPULATION RE DISMISSAL WITH
17                                           )   PREJUDICE; AND ORDER THEREON
                        Plaintiff,           )   (Doc. 11)
18                                           )
        vs.                                  )
19                                           )
     YRC WORLDWIDE, INC., a Delaware         )
20   corporation, doing business as YRC      )
     FREIGHT; and DOES 1 through 50,         )
21   inclusive;                              )
                                             )
22                      Defendants.          )
                                             )
23

24               IT IS HEREBY STIPULATED by and between the parties hereto,

25   plaintiff Jones-Walbaum Corporation dba American Business Machines and

26   defendant YRC Worldwide, Inc. dba YRC Freight, acting by and through their

27

28                                          1
     _____________________________________________________________________________
                           STIPULATION AND ORDER RE DISMISSAL
1    respective counsel, that a settlement agreement has been reached for full resolution

2    of this action; that the terms of the settlement agreement have been satisfied; and

3    that the case may now be dismissed with prejudice, with each party to bear its own

4    costs and attorneys’ fees

5

6    Dated: February 6, 2019                ARRACHE & POTTER

7
                                            By:     /s/ David B. Potter
8                                                   (As authorized on February 6, 2019)
                                                    David B. Potter
9                                                   Attorneys for Plaintiff
                                                    JONES-WALBAUM CORPORATION dba
10                                                  AMERICAN BUSINESS MACHINES
11

12   Dated: February 6, 2019                SCOPELITIS, GARVIN, LIGHT, HANSON
                                            & FEARY, LLP
13

14                                          By:     /s/ Kathleen C. Jeffries
                                                    Kathleen C. Jeffries
15                                                  Attorneys for Defendant
                                                    YRC WORLDWIDE, INC. dba YRC
16                                                  FREIGHT
17         Based upon the stipulation by and between the parties hereto and the facts
18   that a settlement agreement has been reached between such parties for full
19   resolution of the above-referenced case and that that the terms of said agreement
20   have been satisfied, the Court ORDERS the action DISMISSED with
21   PREJUDICE.
22
        IT IS SO ORDERED.
23

24                                                Dated:   February 6, 2019
              /s/ Jennifer L. Thurston
25                                                                    UNITED STATES
26   MAGISTRATE JUDGE

27

28                                          2
     _____________________________________________________________________________
                            STIPULATION AND ORDER RE DISMISSAL
